Citation Nr: 0408618	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  97-10 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a disability manifested 
by bilateral ankle and knee pain, on a direct basis, or as a 
symptom of an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel

INTRODUCTION

The veteran served on active duty from February 1992 to 
February 1996.  He served in the Southwest Theater of 
operations during the Persian Gulf War.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the VARO in May 1996 
which denied the veteran's claim of entitlement to service 
connection for a disability manifested by bilateral knee and 
ankle pain.  The veteran appeared and offered testimony at a 
hearing before a hearing officer at that RO in May 1997.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record indicates that veteran was scheduled for a hearing 
before a Veterans Law Judge (VLJ) at the RO in March 2001.  
The veteran did not report for the scheduled hearing; 
however, review of the claims file reflects that notification 
of such hearing was returned by the Postal Service as 
undeliverable.  In correspondence to the veteran dated in 
March 2003, the Board requested clarification regarding the 
veteran's desire for a hearing.  It was noted that if the 
veteran did not respond to the letter within 30 days, it 
would be assumed that he still desired a hearing before a VLJ 
at the RO and arrangements would be made to schedule such a 
hearing.  The veteran did not respond; thus, it is necessary 
to schedule the hearing.  Hearings before VLJ's at the RO are 
scheduled by the RO.  See 38 C.F.R. § 20.704(a) (2003). 


Accordingly, the case is REMANDED for the following:  

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge at 
the RO. 

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


